SENTENCIA
Al cuerpo sin vida de Rafael Gilberto Concepción Ro-sado le fue practicada una autopsia en el Instituto de Cien-cias Forenses, por mandato de ley,(1) debido al hecho de *489éste haber fallecido en un accidente de tránsito. Además de llevar a cabo la referida autopsia, personal del mencionado instituto procedió a la remoción de las córneas; hecho del cual se enteraron sus familiares posteriormente.
Los familiares del occiso radicaron una demanda de da-ños y perjuicios ante la Sala Superior de San Juan del tribunal de instancia contra,. entre otros, el Instituto de Ciencias Forenses y el Banco de Ojos del Leonismo Puer-torriqueño, reclamando una compensación por el alegado acto ilegal de remoción de córneas sin el consentimiento previo del finado o de sus familiares.
El Instituto y el Banco de Ojos solicitaron la desestima-ción de la demanda, bajo las disposiciones de la Regla 10.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la cual solicitud fue denegada por el foro de instancia. En revisión, vía re-cursos de certiorari radicados por el Instituto y el Banco de Ojos, el Tribunal de Circuito de Apelaciones emitió senten-cia revocatoria de la denegatoria del foro de instancia de desestimar la demanda radicada. Resolvió el foro apelativo intermedio que la Ley de Donaciones Anatómicas(2) no re-quiere que los familiares dé un occiso presten su consenti-miento para que el Instituto pueda remover ciertos órga-nos del cadáver, determinando, en consecuencia, que la parte demandante carecía de causa de acción; razón por la cual desestimó la demanda radicada en el presente caso.
Expedimos el auto de certiorari, radicado por la parte demandante en revisión de la sentencia emitida por el Tribunal de Circuito de Apelaciones. En el mismo, la parte demandante sostiene que erró el foro apelativo intermedio
... al interpretar la Ley de Donaciones Anatómicas, supra, en el sentido de que permita que un cadáver sometido al procedi-miento de autopsia por disposición de ley le conceda al Instituto de Ciencias Forenses la autoridad para poder disponer de los órganos, tejidos y glándulas sin necesidad de una donación pre-via ni del consentimiento de los familiares cercanos del muerto, *490siempre y cuando tal remoción no afecte la apariencia física del cadáver ni interfiera con la investigación forense.
... al decidir que los familiares de un cadáver al cual se le practique autopsia no tengan derecho a reclamación meritoria en [djaños y [p] erjuicios por concepto de sufrimiento y angus-tias mentales por entender que no era necesario el consenti-miento de éstos para poder el Estado disponer de los órganos del cadáver y haber los demandados-recurridos actuado con-forme a la ley, por lo que no se justifica la concesión de un remedio bajo la Regla 10.2 de las de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, R. 10.2. -Petición de certiorari, págs. 6-7.
Luego de un ponderado examen y análisis de las leyes aplicables, del historial legislativo de las mismas, y de la jurisprudencia pertinente, llegamos a la conclusión que procede decretar la confirmación de la sentencia emitida por el Tribunal de Circuito de Apelaciones.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El
Juez Asociado Señor Rebo-llo López y
la Juez Asociada Señora Naveira de Rodón emi-tieron opiniones de conformidad. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente. El Juez Asociado Señor Hernández Denton disintió por entender que la Ley de Donaciones Anatómicas, según está redac-tada, es inconstitucional por violar la dignidad de los fami-liares del finado. El Juez Asociado Señor Rivera Pérez no interviene.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

— O —

(1) Ley Núm. 13 de 24 de julio de 1985 (34 L.P.R.A. see. 3001 et seq.).


(2) 18 L.P.R.A. ant. see. 731 et seq.